  8:19-cv-00200-RGK-PRSE Doc # 8 Filed: 04/17/20 Page 1 of 2 - Page ID # 32




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KAYOKA D. CHAMBERS,

                  Plaintiff,                             8:19CV200

      vs.
                                              MEMORANDUM AND ORDER
BIMBO   BAKERY,     and          BIMBO
BAKERIES USA, INC.,

                  Defendants.


       This matter is before the court on its own motion. On April 8, 2020, the
clerk of the court sent an order to Plaintiff at her last known address and it was
returned to this court as undeliverable. (See Filing No. 7.) Plaintiff has an
obligation to keep the court informed of her current address at all times. See
NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules and inform
the court of address changes within 30 days). This case cannot be prosecuted in
this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update her address by May 8, 2020. Failure to do so
will result in dismissal of this action without further notice to Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: May 8, 2020: check for address.
8:19-cv-00200-RGK-PRSE Doc # 8 Filed: 04/17/20 Page 2 of 2 - Page ID # 33




   Dated this 17th day of April, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     2
